DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 12/20/21.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the fuses as now required in claim 1, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-10, 13, 14 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 2,631,877 to Ainsworth in view of GB 2522238 to Wallis.

    PNG
    media_image1.png
    517
    757
    media_image1.png
    Greyscale

st and 2nd retention members (22 and 24), each having respective key apertures (26/62, 28/34) spaced along the main support by a gap; and a rotatable latch (30) that comprises a latch portion (at 48) and one or more key portions (40 and 42).
The key apertures are slots having the same size and angularly offset along the rotational axis.
The rotatable latch comprises a neck portion that separates the key portion from the latch portion and further necks to separate the key portions.
The rotatable latch further comprises a seat portion (52) configured to limit further travel of the rotatable latch along the axis.
The rotatable latch further comprises a lock portion (50) that engages with an external lock portion (padlock).

Ainsworth fails to disclose that the latch comprises one or more mechanical fuses to provide a controlled or staged failure under a load.

    PNG
    media_image2.png
    395
    1196
    media_image2.png
    Greyscale

Wallis teaches that it is well known in the art to provide a similar rotating latch (1) with a mechanical fuse (2) capable of providing a controlled or staged failure under a load.


As to the fact that have more mechanical fuses, applicant is reminded that duplicating the components of a prior art device is a design consideration within the skill of the art.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 2,631,877 to Ainsworth in view of GB 2522238 to Wallis and further in view of US Pat No 4,643,469 to Johnston et al (Johnston).
Ainsworth, as modified by Wallis, fails to disclose that the key portions are angularly offset. Ainsworth discloses that the key portions are extending in the same angular direction and the apertures are angularly offset.

    PNG
    media_image3.png
    440
    671
    media_image3.png
    Greyscale

Johnston teaches that it is well known in the art to provide a rotatable latch (18) with key portions (62, 68) that are angularly offset. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the key portions described by Ainsworth, as modified by Wallis, angularly offset, as taught by Johnston, in order to prevent undesirable movement of the latch.

Claim 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 2,631,877 to Ainsworth in view of GB 2522238 to Wallis and further in view of KR 20110006939 (KR 939).
Ainsworth, as modified by Wallis, fails to disclose that the latch mechanism is on a post of a gate, so that in a latched position, the latch portion engages a portion of the gate. 

    PNG
    media_image4.png
    594
    483
    media_image4.png
    Greyscale

KR 939 teaches that it is well known in the art to provide a latch mechanism (100) on a post (10) that will latch a gate (20).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the latch mechanism described by Ainsworth, as modified by Wallis, 
Applicant is reminded that the reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art.  

Response to Arguments
The applicant argues that Ainsworth fails to disclose that the latch is rotatable about an axis of rotation between a receiving position, allowing the gate to move between open and closed positions, and a latched position, wherein the gate is retrained from moving.
As clearly illustrated above in the rejection, Ainsworth clearly shows that the latch 30 is rotatable about an axis of rotation between a receiving position and a latched position (between figs 1, 3 and 4 and vise versa). Therefore, the argument is not persuasive. 
As to the new limitation, mechanical fuse, a new rejection has been made on the record, Ainsworth as modified by Wallis, as established above.
Since no argument is persuasive and the current amendment does not put the application in allowance condition, the claims are finally rejected.
Prosecution has been closed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/Carlos Lugo/
Primary Examiner
Art Unit 3675



February 13, 2022